Per . .Curiam:

In recent years, numerous, states, afteir statutorily reducing their , age of majority;, from 21 to 18, have, been asked to decide whether,, and to what , extent,[ decretal provisions .for child' support until majority or. .emancipation are affected by the law. The resulting decisions are contradictory and irreconcilable, and, accordingly, a rpvieyr thereof would serve little purpose herein.• ;
: ’ We start with the proposition that a court retains. continuing jurisdiction over child support orders contained in divorce decrees (Van Divort v. Van Divort [1956], 165 Ohio St. 141, paragraph one of syllabus)'and is empowered to modify such orders “• * * as to future installments';* * * throughout ..the duration of., the order.” Smith v. Smith (1959), 168 Ohio St. 447, 450.
*4In Miller v. Miller (1951), 154 Ohio St. 530, 536, the court phrased “the sole question before * * * [it is] whether the [trial] court had any power or authority to order plaintiff [father] to keep the insurance policies alive in favor of his children after the latter had attained their majority.”
The court responded in the negative to that quéstion, and concluded, in paragraph four of the syllabus, that “the court is without authority, in the absence of contract,” to issue such order which extends beyond the children’s attainment of majority. Paragraphs two and three of the Miller syllabus read:
“2. In a divorce action, where a child of the parties attains his majority, authority of the court over such child comes to an end, and the court is without power to provide for the support of or aid to such child or to continue a provision for his support. (Thiessen v. Moore, 105 Ohio St., 401, approved and followed.)
“3. The parties to an action cannot by agreement clothe a court with jurisdiction of subject matter which it does not have.”
The foregoing rules of law would appear to create a favorable environment for the implementation of legislative goals, such that a change in the age of majority may be readily implemented by the courts. However, appellee argües thát a change in the age of majority should have no effect on extant decretal support obligations. Appellee specifically urges that a parental obligation to support children arising from a divorce decree “should be the same” as the obligation arising from a separation agreement incorporated into a divorce decree.
We readily accept the foregoing premise. Certainly, all minor children should receive the protection of R. C. 3103.03* to be supported by their parents. However, such *5support should not be dependent upon the presence or absence of parental contracts or court decrees. Children of nondivorced parents need no such artifice to bolster their claim to support. The common-law duty to support one’s minor children has been replaced by R. C. 3103.03. Such statute should apply uniformly neither unimpeded nor unspurred by extraneous parental obligations. Appellee appears to recognize the proper context of support obligations in the statement of her “position that the enforceability of divorce decrees including provisions for education is directly dependent on the parental duty of child support imposed by law.”
Appellee suggests that the “law” is found in paragraph two of the syllabus in Mitchell v. Mitchell (1960), 170 Ohio St. 507, which reads:
“In a divorce action, it is not abuse of discretion as a matter of law for the trial court, having jurisdiction of the parties, to order payments by the father for the college education of minor children electing to matriculate in an accredited' college.”
Certain words used in that syllabus, however, subvert its utility in the present matter. As the court specifically observed, at page 509, “* * * we are not concerned with college provisions for the children after the age of 21, a factor which has complicated some other cases, since the agreement here specifically concerns only minor children. (The fact that such provision extended past the children’s 21st birthdays was the basis of Judge Zimmerman’s dissent in the Robrock [v. Robrock (1958), 167 Ohio St. 479] case, supra.)”. (Emphasis sic.) The court, at page 510, also found it “unnecessary * * * to consider the propriety of. judicially noticing whether the passing years have increased the necessity for, or the desirability of, higher education, ’ ’ but noted that the father had conceded such necessity in his brief.
We need not now reexamine Mitchell, but we doubt the *6propriety of inferences therein that a court may; impose a child support - obligation which exceeds the statutory duty oí áll 'parents, whether married or divorced, to support their minor children. • .¡
We' also need not herein reexamine Robrock v. Robrock, supra, cited in' Mitchell, inasmuch as that case.:'involved a separation' agreement: incorporated into the decree. However, in light of the issues presented in the Rosenfeld ease, that all divorce decrees, whether derived from an agreement of the parties or otherwise, have independent force, we examine thé last two paragraphs of the Robrock syllabus, which read:
“4.- In a divorce case, the court, to give effect to a separation agreement, has the power to incorporate it in the divorce decree or base the decree on its provisions, even though the court, in the absence of an agreement of the parties, would not have the power to make the resultant decree. ■
“5. Where, as part of a valid agreement, a husband agrees to provide a college education for his children and further agrees to keep in effect insurance policies on his life in which such children are beneficiaries, and where such agreement is incorporated in a decree divorcing the husband from his wife, such decree becomes binding upon the husband even though the performance required by the decree may extend beyond the minority of the children.”
' ' (We note first that paragraphs four and five are in total contradiction to the herein quoted paragraphs two and three of the syllabus in Miller v. Miller, supra (154 Ohio St. 530). Thus, paragraphs four and five are aberrations, isolated in time and circumstance.
Secondly, the adoption of those two paragraphs of the syllabus in Robrock cleanly divided this court four to three. Zimmerman, J., writing for the minority, states, at page 491: “* * * As pointed out in the majority opinion, there is no legal liability on the part of a father to support his children after they have reached the age of 21, and the court is without authority to impose such duty either as to educa*7tional •expenses or otherwise after they-attain-such age.
“Putting the proposition a little differently,' the support arid maintenance- of children while they are minors- is the only obligation with which a father may lawfully be charged. A court, therefore, exceeds its jurisdiction by imposing additional obligations, such as the requirement that insurance be maintained for the benefit of the children for an indefinite period which might well extend far beyond their minority. An order of that sort would result in the expansion of the statutes relating to support and maintenance much further than their obvious scope and purpose." (Emphasis sic.)
The majority opinion does not overrule, nor even directly address, the Miller holding or the foregoing argument of Zimmerman, J. Rather, although correctly holding in paragraph three of the syllabus that “ [w]here an agreement of the parties is incorporated in the decree of a court in a divorce case, such agreement is superseded by the decree, and the obligatioris imposed; by such agreement are thereafter imposed by decree and may be enforced as such * * *" the majority opinion states, at page488;'
“We are of the opinion .that, such [separation] agreements [which are incorporated into a decree ,Of divorce] should not be impaired for the reason that the court, if acting without such agreement, would not have the authority to.impose, such an obligation. ”
The; apparent nonsequitur follows: citations-to Law v. Law (1901), 64 Ohio St. 369, and Tullis v. Tullis (1941), 138 Ohio St. 187. Law v. Law is distinguished in Hunt v. Hunt (1959), 169 Ohio St. 276, and overruled in part in Wolfe v. Wolfe (1976), 46 Ohio St. 2d 399, and Tullis v. Tullis is distinguished hi Seitz v. Seitz (1952), 156 Ohio St. 516, questioned in Lowman v. Lowman (1956), 166 Ohio St. 1, 8, and overruled in Peters v. Peters (1968), 14 Ohio St. 2d 268.
Accordingly, * we must conclude that^the.. vitality of paragraphs four-and five-of the syllabus. in Hobroclc is no longer apparent. ■ - . -\ .-. .-, -5:;.-x \->.
*8Appellee’s final argument is that a holding adverse to her herein would be “tantamount to a ruling that • * • [R. C. 3109.01] applies retroactively" and, therefore, in violation of Section 28, Article II of the Ohio Constitution. We agree.
Even though R. C. 3109.01 does not contain a savings clause, we find that the provision of R. C. 3105.10(B) that “[a] separation agreement providing for the support of children eighteen years of age or older is enforceable by the Court of Common Pleas * * * ’ ’ is sufficient to indicate a legislative intent that the general savings clause, R. C. 1.58, be applied to situations as herein presented.
As early as 1875, this court held, in Bode v. Welch (1875), 29 Ohio St. 19, that the predecessor to R. C. 1.20, and now R. C. 1.58, must be read as a savings clause to statutes which amend prior legislation.
R. C. 1.58 is an amplification and clarification of the earlier statutes. It reads:
“(A) The reenactment, amendment, or repeal of a statute does not except as provided in division (B) of this section:
“(1) Affect the prior operation of the statute or any prior action taken thereunder;
“(2) Affect any validation, cure, right, privilege, obligation, or liability previously acquired, accrued, accorded, or incurred thereunder;
“(3) Affect any violation thereof or penalty, forfeiture, or punishment incurred in respeet thereto, prior to the amendment or repeal;
“(4) Affect any investigation, proceeding, or remedy in respect of any such privilege, obligation, liability, penalty, forfeiture, or punishment; and the investigation, proceeding, or remedy may be instituted, continued, or enforced, and the penalty, forfeiture, or punishment imposed, as if the statute had not been repealed or amended.
“(B) If the penalty, forfeiture, or punishment for any offense is reduced by a reenactment or amendment of a statute, the penalty, forfeiture, or punishment, if not *9alréády imposed,1 shall be imposed according to the statute ás amended.”
Subdivision (B) relates only to offenses, and is, thus,' not relevant herein. . -
Subdivisions (A)(1) and (A)(2) are directly applicable to the present case, and control its outcome.
Under R. C. 1.58(A)(1), the amendment to R. -C. 3109.01 does “not hffect” the decretal provisions for supporting a child until age 21, which were “actions” of the court made under the earlier version of R. C. 3109.01.
Nor, under R. C. 1.58(A)(2), may the “obligation” to provide such support, previously “incurred” under the decree pursuant to the earlier version of R. C. 3109.01, be later changed solely by reason of the amendment.
The Act lowering the age of majority in this state to age 18 reveals no intention of the General Assembly that it should apply any way other than prospectively, and R. C. 1.58 specifically requires prospective application.
For the foregoing reasons, the statutory change in the age of majority can have no application to the subject decretal support obligations, because such change, in and of itself, has no effect upon pre-1974 support decrees.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill C. J., Herbert, Stern, W. Brown and P. Brown, JJ., concur.
Corrigan and Celebrezze, JJ., dissent.

R.- C. 3103.03 and 3109.01 were amended by the same Act. R. C. 3103.03 now reads, in part:
.“The husband must support * * his minor children ,***.,
“Notwithstanding Section 8109.01 of the Revised Code, the parental duty of support of children' shall continue so long as the *5child continuously attends on a iull-time basis any recognized and accredited high school even when such child has attained the age of majority. Such duty of support shall continue during seasonal vacation periods. * * *”